DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51, 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, respectively of U.S. Patent No. 11,109,119 in view of Stochosky et al. (US Pub. 2008/0307322). 
Instant Application Claim 51
US Pat. 11,109,119 Claim 1
A method comprising: receiving, by a media guidance application, a search term via an interface of a device; performing, by the media guidance application, a search using the received search term to receive search results comprising content items that match the search term; 
A method comprising: receiving a keyword via an interface of a device; identifying a first set of media assets, scheduled for transmission during a time period … wherein metadata of the first set of media assets matches the keyword;

identifying a first category and a second category related to the keyword; identifying a first subset of the first set of media assets with metadata that matches the first category; identifying a second subset of the first set of media assets with metadata that matches the second category; generating for display a first plurality of media asset identifiers of the first subset of first set of media assets; generating for display a second plurality of media asset identifiers of the second subset set of first set of media assets;
generating for simultaneous display, by the media guidance application, a first set of identifiers for the first subset of content items and a second set of identifiers for the second subset of content items, wherein the first set of identifiers is visually distinguished from the second subset by identifiers based on the … assigned types of visual indicators 



Claim 51 of the instant application recites the additional limitations of “randomly assigning visual indicators”. Nevertheless, Stochosky teaches randomly assigning visual indicators ([0027], Fig. 2, i.e., the user’s system can automatically generate a random color for text bubbles for display on the user’s computer). It would have been obvious to include randomly assigning visual indicators in claim 1 of patent 11,109,119 for the benefit of varying the color of the visual indicators providing a new and different experience each time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 53-57, 59, 61, 63-67, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Mountain (US Pub. 2013/0086613) in view of Stochosky et al. (US Pub. 2008/0307322), herein referenced as Mountain and Stochosky, respectively.
Regarding claim 51, Mountain discloses “A method comprising: receiving, by a media guidance application, a search term via an interface of a device ([0004], [0040], [0059], [0069], Fig. 2, i.e., inputting a search string); 
performing, by the media guidance application, a search using the received search term to receive search results comprising content items that match the search term ([0004]-[0005], [0017]-[0018], Figs. 1-5, i.e., searching television programming that matches the search string); 
categorizing, by the media guidance application, the content items into a first subset of content items and second subset of content items ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string); 
selecting a plurality of types of visual indicators based on the search term ([0007], [0021]-[0022], [0045], [0064]-[0065], Figs. 3-4, i.e., colors are selected based on a relationship to search string); 
… assigning each type of the visual indicator, of the plurality of types of visual indicators, to one of the first subset of content items and second subset of content items ([0056]-[0057], [0062]-[0064], Figs. 3-4, Table 1, i.e., colors are assigned to search results); and 
generating for simultaneous display, by the media guidance application, a first set of identifiers for the first subset of content items and a second set of identifiers for 
Mountain teaches assigning visual indicators to subsets of content items (Figs. 2-4), however Mountain fails to explicitly disclose randomly assigning visual indicators.  
	Stochosky teaches the technique of randomly assigning visual indicators ([0027], Fig. 2, i.e., the user’s system can automatically generate a random color for text bubbles for display on the user’s computer). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of randomly assigning visual indicators as taught by Stochosky, to improve the programming guide search system of Mountain for the predictable result of varying the color of the visual indicators providing a new and different experience each time.
	Regarding claim 53, Mountain discloses “wherein the selecting the plurality of types of visual indicators is performed based on user preferences.” ([0015], [0021], [0064], [0079], Fig. 7, i.e., the end-user may be allowed to select a color to associate with a type of relationship).
claim 54, Mountain fails to explicitly disclose “selecting the randomly assigned visual indicator to display information associated with the visual indicator.”
	Stochosky teaches the technique of selecting the randomly assigned visual indicator to display information associated with the visual indicator ([0027], Fig. 2, i.e., the user’s system can automatically generate a random color for text bubbles for display on the user’s computer). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of selecting the randomly assigned visual indicator to display information associated with the visual indicator as taught by Stochosky, to improve the programming guide search system of Mountain for the predictable result of varying the color of the visual indicators providing a new and different experience each time.
	Regarding claim 55, Mountain fails to explicitly disclose “wherein the random assignment is provided by a content provider.”
	Stochosky teaches the technique of providing wherein the random assignment is provided by a content provider ([0027], Fig. 2, i.e., the user’s system can automatically generate a random color for text bubbles for display on the user’s computer). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing wherein the random assignment is provided by a content provider as taught by Stochosky, to improve the programming guide search system of Mountain for the predictable result of varying the color of the visual indicators providing a new and different experience each time.
	Regarding claim 56, Mountain discloses “wherein the first subset of content items is associated with a first parameter and the second subset of content items is associated with a second parameter.” ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 
	Regarding claim 57, Mountain discloses “wherein the first and second parameter is selected from a group consisting of: genre, actor, title, director, and type of content item.” ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string. That is, different search results associated with different attributes such as, search string provided in the title of search result, one or more actors in common with search string, and search result belongs to the same genre of the search string, are colored differently based on identified attributes).
Regarding claim 59, Mountain discloses “wherein the first subset of content items is associated with a first time interval during which transmission of the first subset of media assets is available and the second subset of content items is associated with a second time interval that is separate from the first time interval during which transmission of the second subset of media assets is available.” ([0050]-[0055], Fig. 4, i.e., search results 420, 430, and 440 are associated with different time intervals, wherein search results 420 and search result 430 may be highlighted using a first color and search result 440 may be highlighted using a different color).
claim 61, Mountain discloses “A system, comprising: communication circuitry configured to access a server for receiving a content stream for display on a primary device ([0023]-[0026], [0034], Fig. 1, i.e., television tuner device); and 
control circuitry configured to: receive a search term via an interface of a device ([0004], [0040], [0059], [0069], Fig. 2, i.e., inputting a search string); 
perform a search using the received search term to receive search results comprising content items that match the search term ([0004]-[0005], [0017]-[0018], Figs. 1-5, i.e., searching television programming that matches the search string); 
categorize the content items into a first subset of content items and second subset of content items ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string); 
select a plurality of types of visual indicators based on the search term ([0007], [0021]-[0022], [0045], [0064]-[0065], Figs. 3-4, i.e., colors are selected based on a relationship to search string); 
… assign each type of the visual indicator, of the plurality of types of visual indicators, to one of the first subset of content items and second subset of content items ([0056]-[0057], [0062]-[0064], Figs. 3-4, Table 1, i.e., colors are assigned to search results); and 
generate for simultaneous display, by the media guidance application, a first set of identifiers for the first subset of content items and a second set of identifiers for the second subset of content items, wherein the first set of identifiers is visually distinguished from the second subset by identifiers based on the … assigned types of  ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string. That is, different search results associated with different attributes such as, search string provided in the title of search result, one or more actors in common with search string, and search result belongs to the same genre of the search string, are colored differently based on identified attributes).
Mountain teaches assigning visual indicators to subsets of content items (Figs. 2-4), however Mountain fails to explicitly disclose randomly assigning visual indicators.  
	Stochosky teaches the technique of randomly assigning visual indicators ([0027], Fig. 2, i.e., the user’s system can automatically generate a random color for text bubbles for display on the user’s computer). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of randomly assigning visual indicators as taught by Stochosky, to improve the programming guide search system of Mountain for the predictable result of varying the color of the visual indicators providing a new and different experience each time.
Regarding claim 63, claim 63 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 53.
Regarding claim 64, claim 64 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 54.
Regarding claim 65, claim 65 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 55.
claim 66, claim 66 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 56.
Regarding claim 67, claim 67 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 57.
Regarding claim 69, claim 69 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 59.

Claims 52, 58, 62, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Stochosky, and in further view of Matsuzaki (US Pub. 2009/0254942), herein referenced as Matsuzaki. 
Regarding claim 52, Mountain discloses “wherein the … assigned visual indicator is a … color for different types … associated with the first subset of content items and the second subset of content items.” ([0004], [0017]-[0018], [0040], [0050]-[0055], Figs. 2-4, i.e., search results may be highlighted using different colors based on the relationship to the search string).
Mountain fails to explicitly disclose randomly assigning visual indicators.
Stochosky teaches the technique of randomly assigning visual indicators ([0027], Fig. 2, i.e., the user’s system can automatically generate a random color for text bubbles for display on the user’s computer). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of randomly assigning visual indicators as taught by Stochosky, to improve the programming guide search system of Mountain for the predictable result of varying the color of the visual indicators providing a new and different experience each time.

Matsuzaki teaches the technique of providing a color for different types of genres ([0037], [0039], [0272], [0300], Figs. 27-29, i.e., genres are indicated by colors). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing a color for different types of genres as taught by Matsuzaki, to improve the programming guide search system of Mountain for the predictable result of indicating genres by colors so that the viewer can easily recognize genres of programs ([0300]).
Therefore, the combination discloses “wherein the randomly assigned visual indicator is a random color for different types of genres associated with the first subset of content items and the second subset of content items.”
Regarding claim 58, the combination fails to disclose “wherein the genre is selected from a group consisting of: action, drama, comedy, thriller, and horror.”
Matsuzaki teaches the technique of wherein the genre is selected from a group consisting of: action, drama, comedy, thriller, and horror ([0037], [0039], [0272], [0300], [0308], Figs. 27-29, 35). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing wherein the genre is selected from a group consisting of: action, drama, comedy, thriller, and horror as taught by Matsuzaki, to improve the programming guide search system of Mountain for the predictable result of providing a plurality of genre options for viewer selection.
Regarding claim 62, claim 62 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 52.
claim 68, claim 68 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 58.

Claims 60, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Mountain in view of Stochosky, and in further view of Tapley et al. (US Pub. 2012/0192235), herein referenced as Tapley.
Regarding claim 60, the combination fails to explicitly disclose “wherein the search term is retrieved from a storage.”
Tapley teaches the technique of providing wherein the search term is retrieved from a storage ([0032], [0038], [0055], i.e., a search module may receive saved searches used by a user). Thus, it would have been obvious to one of ordinary skill in the art to apply the technique of providing wherein the search term is retrieved from a storage as taught by Tapley, to improve the programming guide search system of Mountain for the predictable result of providing the user the convenience of quickly recovering previous search queries without having to manually re-enter them. 
Regarding claim 70, claim 70 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 60.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 23, 2022